Case 1:19-cr-O0460-KMW Document 90 Filed 05/24/21 Page 1 of 1
Case 1:19-cr-00460-KMW Document 89 Filed 05/21/21 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York __________

One St. Andrew's Plaza \\\JSDS SDNY

New York, New York 1000

 

 

 

DOCUMENT
ELECTRONICALLY FILED
VIA ECF :
The Honorable Kimba M. Wood | DATE FILED: S/ay ja | |

 

 

United States District Judge —
Southern District of New York

New Yark, NY 10007 MEMO ENDORSED

Re: United States v. Todd Kozel
19 Cr. 460 (KMW)

 

Dear Judge Wood:

We write regarding the sentencing in this matter, which is currently scheduled for June 1,
2021, As the Court is aware, the parties’ plea agreement requires the defendant either to file
accurate individual tax returns for the tax years 2011 through 2019 or to enter into a Form 870
Waiver of Restrictions on Assessment and Collection of Deficiency in Tax and Acceptance of
Overassessment (the “Form 870”) signed by the defendant, at least two weeks prior to
sentencing. Until recently, the Government understood from the defense that the defendant
would file tax returns with the Internal Revenue Service (“IRS”) prior to sentencing. However,
as indicated in the defendant’s sentencing submission filed this week, in lieu of filing returns,
Mr. Kozel has recently expressed his intent to enter into a Form 870 for the tax years 2011
through 2019 with the IRS. See Dkt. No. 88, at 2.

Given Mr. Kozel’s intent to pursue a Form 870 resolution, the IRS requires additional
time to review and prepare the proposed Form 870—particularly because the Government
recently received, and is reviewing, additional records from Lebanon relevant to the defendant’s
tax liabilities.! Accordingly, the Government respectfully requests that the sentencing date, as
well as the deadline for the Government’s sentencing submission, be extended by approximately
60 days. The defendant consents to this request.

Sentencing 15 adqournsad
te Pruguss I, dal, at })/dD
AM. OrwAnment
Submissio TS due oY
By: _/s/ Louis A. Pellegrino

August Y 2rve-|. LOUIS A, PELLEGRINO
OLGA ZVEROVICH
Assistant United States Attorneys

Tel. (212) 637-2617 / 2514
louis.pellegrino@6QdORBERED: N.Y., N.Y.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

 

 

s}ayfat

 

' These materials have also been produced to the defense. i ' lr Ww, Ware

~~ KIMBAM. WOOD -
U.S.D.J.

 
